DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant Argues:
Specifically, nowhere does Lien describe a dispenser including the stack of interfolded gloves being oriented such that the initial glove is disposed at a top of the stack of gloves and the gloves are dispensed through the opening cuff end first as required by pending independent claim 1 as amended. Instead, Lien teaches the exact opposite: a stack of gloves for dispensing cuff-first with an initial glove at a bottom of the stack (see FIG. 71 and FIG. 9 of Lien). Thus, Lien fails to disclose or render obvious a stack of gloves having an initial glove for cuff-first dispensing disposed at the top of the stack of gloves, as required by independent claim 1 as amended. Moreover, both Hood and Ujiie fail to disclose a dispenser including a stack of gloves including an initial glove disposed at a top of the stack of gloves as required by pending independent claim 1 as amended. Specifically, both Hood and Ujiie teach wet wipes dispensers and are totally silent as to the specific folding arrangement of the contents of their respective dispensers.

Meanwhile, lida, Ek, and Long are cited for features of the dependent claims and fail to cure the deficiencies of Lien, Hood and Ujiie discussed above regarding a stack of gloves wherein each of the gloves includes a plurality of folds defining at least a cuff portion, an intermediate portion, and a finger portion, the cuff portion being folded towards the intermediate portion and the finger portion being folded towards the .

Examiner’s Response:In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant Argues:
The Office Action relies upon the newly cited reference Muckenfuhs to teach a stack of products oriented such that the initial product is disposed at a top of a stack of products and the products are dispensed through the opening end first at either a top or a bottom end. The Office Action asserts that, based on the teachings of Muckenfuhs, it would be obvious to provide an opening at the top end of Lien’s dispenser as an alternative opening arrangement. However, Applicant respectfully submits that, even if Muckenfuhs 

Examiner’s Response:
Examiner notes that such a combination would not result in dispensing from Lien finger first as Lien already discloses dispensing from an opening in multiple alternative different locations may be done cuff  first (see Fig. 8 of Lien dispensing from a bottom – cuff first, and Fig. 9 of Lien dispensing from a side – cuff first).  Muckenfuhs discloses the obviousness for one of ordinary skill in the art to have an opening in a top or bottom.  Examiner notes that one of ordinary skill in the art would have recognized that an opening in a different locations would be capable of dispensing cuff first as already disclosed and suggested by Lien and the combination would be capable of that as claimed in claim 1.  Additionally, Examiner notes that one of ordinary skill in the art would simply recognize that the mere action of rotating Fig. 9 of Lien would also dispense cuff first. 

For the reasons stated above, the claims stand rejected as previously presented.


Applicant’s arguments with respect to claim(s) 27 have been considered but are moot in view of the new ground(s) of rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoa T. Lien (US 2012/0160865 – hereinafter Lien) in view of Hood et al. (US 2013/0032608 – hereinafter Hood), Muckenfuhs et al. (5,379,897 – hereinafter Muckenfuhs) and Kodai Ujiie (US 9,862,529 – hereinafter Ujiie).
Re Claims 1, 2, 10, and 11:
Lien discloses a collapsible dispenser (50) surrounding a stack of interfolded gloves (14), the dispenser (50) defining an opening (56) through which the gloves (14) are dispensed (see paragraphs [0033-0034]); further wherein each glove (14) in the stack includes a finger end and a cuff end, the stack including an initial glove (12) and a plurality of subsequent gloves (14) (see Fig. 1), wherein each of the gloves includes a plurality of folds defining at least a cuff portion, an intermediate portion, and a finger portion, the cuff portion being folded towards the intermediate portion and the finger 

Hood teaches wherein a collapsible dispenser (53) is configured to collapse as (products) of the stack of (products) are removed from the collapsible dispenser (see Figs. 1-17 and paragraphs [0054, 0055, 0058, and 0062]]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien with that of Hood to provide proper alignment and access to products even when the products are dispensed so as to assure constant dispensing capabilities.

Muckenfuhs teaches wherein a stack of (products) (from a collapsible dispenser) are oriented such that the initial (product) is disposed at a top of the stack of (products) and the (products) are dispensed through the opening (an) end first (see Abstract) 

Ujiie teaches a dispenser (1) defining an opening (11) in a top surface (10) of the dispenser (1), the dispenser (1) comprising a resealable opening (11) sealed by a movable lid (100) having a locking surface (123) and a rigid outer perimeter (116) having a corresponding slot (at 117) configured to receive the locking surface (123), wherein a portion of the top surface (10) of the dispenser surrounding the opening (11) is exposed within the rigid outer perimeter (116) of the resealable opening (11) (see Fig. 1, exposed inner top surface) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien with that of Hood, Muckenfuhs, and Ujiie to allow for secure closure of an opening for maintaining the product within.

Further Re Claims 6-8:Lien discloses wherein the cuff portion of the initial glove is folded onto the intermediate portion of the initial glove and wherein the finger portion of the initial glove is interfolded with a subsequent glove (see Fig. 1, bottommost glove).

.

Claims 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Hood, Muckenfuhs, and Ujiie and further in view of Iida et al. (US 2002/0038805 – hereinafter Iida).
Re Claims 3, 4, and 9:Lien in view of Hood, Muckenfuhs, and Ujiie discloses the device of claim 1, but fails to teach wherein the plurality of folds comprises at least a first fold, a second fold, and a third fold.

Iida further in view teaches wherein a plurality of folds comprises at least a first fold (17a), a second fold (12a), and a third fold (13a) (see Fig. 4) (see Figs. 1-7).  Re Claim 9: Iida teaches wherein as each glove is dispensed, a next glove of the subsequent gloves rises to the opening regardless of the quantity of gloves present in the stack (see Figs. 3 and 4).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien in view of Hood, Muckenfuhs, and Ujiie with that of Iida to provide an alternative stacking formation for a foldable type product as apparent to one ordinary skill in the art.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Hood, Muckenfuhs, and Ujiie, and Iida and further in view of Arvid Ek (1,645,189 – hereinafter Ek).
Re Claim 5:Lien in view of Hood, Muckenfuhs, and Ujiie, and Iida discloses the device of claim 3, but fails to teach wherein the plurality of folds comprises a fourth fold, further wherein the cuff portion is folded toward a first side of the intermediate portion and the finger portion is folded toward a second and opposite side of the intermediate portion such that the finger end and the cuff end of the glove are positioned on opposite sides of the dispenser.

Ek further in view teaches wherein the plurality of folds comprises a fourth fold, further wherein the cuff portion is folded toward a first side of the intermediate portion and the finger portion is folded toward a second and opposite side of the intermediate portion such that the finger end and the cuff end of the glove are positioned on opposite sides of the dispenser (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien in view of Hood, Muckenfuhs, and Ujiie, and Iida with that of Ek to provide an alternative stacking formation for a foldable type product as apparent to one ordinary skill in the art.

Claims 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Hood, Muckenfuhs, and Ujiie, and further in view of Leslie Thomas Long (US 2006/0237474 – hereinafter Long).
Re Claims 13, 17, and 18:
Lien in view of Hood, Muckenfuhs, and Ujiie, discloses the device of claim 1, but fails to teach wherein the initial glove in the stack is paired with the adjacent subsequent glove in the stack such that the cuff ends of both the initial glove and the adjacent subsequent glove are dispensed together as a pair.

Long further in view teaches wherein the initial glove in the stack is paired with the adjacent subsequent glove in the stack such that the cuff ends of both the initial glove and the adjacent subsequent glove are dispensed together as a pair (see paragraphs [0030 and 0051] and corresponding parts in relation gloves).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien in view of Hood, Muckenfuhs, and Ujiie, with that of Long to provide allow for dual dispensing of initial product.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. Michael Milliorn (US 2003/0057222 – hereinafter Milliorn) in view of Hochtritt et al. (US 2015/0147521 – hereinafter Hochtritt), Julius et al. (US 7,665,629 – hereinafter Julius-629), John P. Repko (3,124,298 – hereinafter Repko), and Ujiie.
Re Claim 27:


Hochtritt teaches wherein the initial (product) in the stack (beginning of the paired products) is paired with an adjacent subsequent (product)  (following of the paired products) in the stack such that both the initial (product) and the adjacent subsequent (product) are folded identically (as in both are folded in a c-shaped manner) such that the cuff end of the initial (product) and the adjacent subsequent (product) are aligned and dispensed together as a pair (see Fig. 1b), wherein each of the subsequent (products) (following of the paired products) are disposed and folded identically in pairs 


Julius-629 teaches wherein an opening is sealed by a movable lid (170) having a locking mechanism (190) with a locking surface (see near 370 of Fig. 3) and a rigid outer perimeter having a corresponding slot (165, at 340) in which the locking surface locks into place (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Milliorn with that of Hochtritt and Julius-629 for providing an alternative technique for maintaining a lid in a closed state for protecting contents of the container within.

Repko teaches formed from an elastomeric material (see col. 1 lines 9-11).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Milliorn with that of Hochtritt, Julius-629, and Repko to provide a selection of material for a device which 

Ujiie teaches wherein a portion of a top surface (10) surrounding the opening is exposed within the rigid outer perimeter (see Fig. 1).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Milliorn with that of Hochtritt,399 Julius-629, Repko, and Ujiie to allow for secure closure of an opening for maintaining the product within.  


    PNG
    media_image1.png
    527
    771
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Shields et al. (5,816,440 – hereinafter Shields) – discloses an opening being dispensed from a bottom cuff first in Fig. 1 and opening being dispensed from at an alternative top cuff first in Fig. 3, thus, showing the obviousness for one of ordinary skill in the art to try such.
-DE 102005029379 – shows cuff dispensing simultaneously from a dispenser in Fig. 7.
-Teresa Zander (5,964,351 – hereinafter Zander) – discloses a stack aligned and identical folds in Fig. 1.
-Paul Tramontina (US 6,415,949 – hereinafter Tramontina) – discloses grabbing multiple end pieces of products to dispense simultaneously through an opening in Fig. 8.  The combination of Zander and Tramontina would allow for multiple cuff dispensing in view of the cited glove dispensing devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651